Citation Nr: 0717458	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-37 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic back pain.

2.  Entitlement to service connection for right foot 
strain/fracture.

3.  Entitlement to service connection for right ankle 
pronation/pain.

4.  Entitlement to service connection for left ankle 
pronation/pain.

5.  Entitlement to service connection for bilateral 
patellofemoral pain syndrome.

6.  Entitlement to an initial disability rating in excess of 
10 percent for trigeminal neuralgia.

7.  Entitlement to an initial disability rating in excess of 
10 percent for exertional compartment syndrome of the left 
lower extremity.

8.  Entitlement to an initial disability rating in excess of 
10 percent for exertional compartment syndrome of the left 
lower extremity.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty for training from June 1990 
to November 1990 and on active duty from April 1993 to 
October 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issues of entitlement to service connection for chronic 
back pain, right foot strain/fracture, right and left ankle 
pronation/pain, and bilateral patellofemoral pain syndrome, 
as well as entitlement to an increased initial disability 
rating for trigeminal neuralgia, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Exertional compartment syndrome of the left lower leg is 
productive of no more than moderate muscle impairment, with 
complaints of intermittent sharp pain in the knee and ankle 
with evidence of mild tenderness to palpation and no 
limitation of left knee and ankle range of motion, and normal 
muscle function; the initial muscle injury was surgically 
repaired with no evidence of fascial loss, muscle atrophy, 
loss of muscle tonus, strength or endurance.

3.  The veteran's exertional compartment syndrome of the 
right lower leg is productive of no more than moderate muscle 
impairment, with complaints of intermittent sharp pain in the 
knee and ankle with evidence of mild tenderness to palpation 
and no limitation of right knee and ankle range of motion, 
and normal muscle function; the initial muscle injury was 
surgically repaired with no evidence of fascial loss, muscle 
atrophy, loss of muscle tonus, strength or endurance.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for exertional compartment syndrome of the left 
leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.45, 4.55, 4.56, 
4.71, Diagnostic Codes 5260, 5261, 5271, 4.73, Diagnostic 
Code 5315 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for exertional compartment syndrome of the 
right leg have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.45, 4.55, 4.56, 
4.71, Diagnostic Codes 5260, 5261, 5271, 4.73, Diagnostic 
Code 5311 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, in an April 2002 letter, the RO 
provided the veteran with notice regarding what information 
and evidence was needed to substantiate his claims for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence would be obtained by VA, and the need for the 
veteran to submit any evidence in his possession that 
pertained to the claims.  The October 2002 rating decision 
relevantly granted service connection for exertional 
compartment syndrome of the left lower extremity and 
exertional compartment syndrome of the right lower extremity 
and assigned initial 10 percent disability ratings for each 
disability.  The veteran has appealed the initial disability 
ratings assigned.  

The Board notes that, in this case, the appeal of the initial 
ratings for exertional compartment syndrome of the left lower 
extremity and exertional compartment syndrome of the right 
lower extremity arise not from a "claim" but from a NOD 
filed with the RO's initial assignment of a rating upon 
granting service connection.  In such cases, VA regulations 
require a statement of the case (SOC) to be issued to inform 
the veteran of the laws and regulations pertaining to the 
appeal and the evidence on which the decision was based, and 
a VCAA notification letter is not necessary.  VAOPGCPREC 8-
2003 (Dec. 22, 2003).  

The SOC in this case, issued in July 2004, cured the 
procedural deficiency, if any, involved when the RO did not 
send a notice letter prior to the initial adjudication of the 
veteran's claim for service connection because the SOC 
together with the letter sent in April 2002 fulfilled the 
requirements of a VA notification letter.  The SOC informed 
the veteran not only of the laws and regulations pertaining 
to service connection and to his appeal of the disability 
rating assigned but also of the reasons for the denial of a 
higher rating.  In informing him of the reasons for its 
action, the RO was informing him of what evidence was lacking 
that he could submit to substantiate his appeal.  In response 
to these documents, the veteran submitted additional evidence 
pertaining to his claim.  Thus, the requirements with respect 
to the content of the VA notice were met with regard to the 
claims for increased initial disability ratings for 
exertional compartment syndrome of the left and right lower 
legs in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claims for an increased disability rating, 
but he was not provided with notice of the type of evidence 
necessary to establish effective dates for his initial 
disability ratings for exertional compartment syndrome of the 
left and right lower extremities.  Despite the inadequate 
notice provided to the veteran on this latter element, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Concerning this, as 
the Board has concluded below that the preponderance of the 
evidence is against the appellant's claims for increased 
disability ratings for exertional compartment syndrome of the 
left and right lower extremities, any question as to the 
appropriate effective dates to be assigned is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA medical records are in the claims file and were reviewed 
by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
which VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, VA medical 
examination reports, as well as a transcript of the veteran's 
testimony at a personal hearing are of record in conjunction 
with this appeal.  38 C.F.R. § 3.159(c)(4).  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned separate 10 percent 
disability ratings for his exertional compartment syndrome of 
the left and right lower extremities under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5311, for injury to Muscle 
Group XI.  Muscle Group XI consists of the posterior and 
lateral crural muscles, and the muscles of the calf.  The 
group functions in propulsion and plantar flexion of the 
foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  A 10 percent rating is awarded when 
there is moderate disability of this muscle group.  
Moderately severe disability warrants a 20 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2006).

Residuals of muscle injuries to the various muscle groups are 
rated generally under the provisions of 38 C.F.R. § 4.73.  
For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2006).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2006).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2006).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2006).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  Functional loss must also be considered 
for any musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2006).

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

The veteran's service medical records show he complained of 
shin splints as early as August 1994 and was initially 
diagnosed with bilateral exertional compartment syndrome of 
the lower extremities in November 1999.  In August 2000 he 
underwent a right leg 4-compartment fasciotomy with an 
uneventful hospital course.  He subsequently underwent a left 
lower leg fasciotomy in January 2001.  A September 2001 
physical evaluation board report shows the veteran was found 
unfit as a result of chronic exertional compartment syndrome 
and it was recommended that he be separated from active duty.  

Despite the veteran's complaints of chronic bilateral lower 
extremity pain and swelling with prolonged standing, 
examiners during June 2002 VA general medical and orthopedic 
examinations found no objective evidence of muscle wasting or 
nerve damage.  Muscle strength in both lower extremities was 
5/5 during the June 2002 VA examinations.  The examination 
reports also show full range of motion in both knees and 
ankles.  Anterior lateral compartments of the shins were not 
tense and distal pulses were intact.  The lower extremities 
were mildly tender to palpation.  Muscle stretch reflexes 
were 2/4 bilaterally in the lower extremities.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
increased initial disability ratings for exertional 
compartment syndrome of the left and right lower extremities 
as it shows that the veteran's disabilities lack most of the 
symptomatology and history necessary for a moderately severe 
rating for muscle injuries.  While service medical records 
indicate repeated surgeries for the veteran's exertional 
compartment syndrome, he was able to return to duty fairly 
quickly after his surgeries, and there were no reports of any 
of the cardinal signs of muscle injury thereafter.  The VA 
examination reports demonstrate no reported fascial loss, 
muscle tonus, atrophy or loss of muscle strength or 
endurance, and X-ray studies show no evidence of associated 
degenerative changes.  Therefore, entitlement to an increased 
evaluation on the basis of muscle injury is not shown.

Likewise, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca, supra.  As noted 
above, the June 2002 VA examiners found no evidence of 
limitation of bilateral knee or ankle motion.  There is no 
evidence that the veteran complained of any additional 
limitation of function due to pain, weakness, fatigability 
incoordination, or pain on movement.  Thus, the overall 
effect of the veteran's exertional compartment syndrome of 
the  right and left lower extremities with use appears to be 
no more than moderate.  Since there are few other indicators 
of resulting muscle impairment, the current separate 10 
percent ratings adequately compensates the veteran for his 
level of functional loss.  Accordingly, increased or separate 
evaluations are not warranted based on application of 38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 or 5271 (2006).

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's exertional 
compartment syndrome of either the left or right lower 
extremity has not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
has resulted in marked interference with his employment.  

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for the 
service-connected exertional compartment syndrome of the left 
lower extremity is denied.

An initial disability rating in excess of 10 percent for the 
service-connected exertional compartment syndrome of the 
right lower extremity is denied.
REMAND

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The medical evidence of record shows the veteran was 
intermittently treated for complaints of low back pain in 
service since 1996.  The associated diagnoses include 
mechanical low back pain and paraspinal muscle strain.  An 
October 1999 treatment record indicates there is X-ray 
evidence of early disc degeneration, as well as listhesis in 
the lumbar spine.  Likewise, the medical evidence shows the 
veteran was intermittently treated for diagnosed 
patellofemoral pain syndrome since August 1990.  Service 
medical treatment records also note intermittent treatment 
for various right ankle and foot, as well as left ankle 
complaints.  June 2002 VA examination reports indicate the 
veteran has continued to complain of back, bilateral knee and 
ankle, and right foot pain.  Although the June 2002 
orthopedic examiner did range of motion testing and physical 
evaluations of the affected joints, he noted that the 
examination was conducted for the purpose of determining 
whether the veteran had fibromyalgia and did not provide any 
relevant current diagnoses or offer any opinions regarding 
the etiology of any possible current disabilities.  Moreover, 
the examiner specifically noted that the veteran's claims 
file was not available for review.  The Board therefore finds 
that a VA orthopedic examination is warranted to determine 
the current nature, extent and etiology of any back, right 
foot, right and/or left ankle, and/or any bilateral knee  
disability, if found to be present, and to determine if the 
veteran's conditions are related to or had their onset during 
service.  Pursuant to the VA's duty to assist, such an 
examination is necessary to adjudicate the veteran's claim.  
See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 
3.307, 3.309 (2006).

The veteran is seeking an initial compensable disability 
rating for trigeminal neuralgia.  The June 2002 VA 
neurological examination indicates that the veteran reported 
that his symptoms were initially unilateral but had 
progressively become bilateral.  During his subsequent June 
2005 personal hearing, the veteran testified that his 
trigeminal neuralgia symptoms had worsened with associated 
headaches.  The Board finds a remand is warranted to provide 
the veteran with a VA neurological examination that 
accurately addresses the nature and severity of his 
neurological disability in the context of the applicable 
rating criteria.  38 C.F.R. § 3.326 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of any 
current back, right foot, right and left 
ankle disabilities, as well as any 
bilateral knee disability, to include 
bilateral patellofemoral pain syndrome, 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  The examiner that is 
designated to examine the veteran must 
review the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any 
current low back, right foot, right or 
left ankle or bilateral knee disability 
found to be present.  If the examiner 
diagnoses the veteran as having any such 
current disability, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed low back, right foot, right 
and/or left ankle or bilateral knee 
disability was caused by or had its onset 
during service.  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

2.  Additionally, the veteran should be 
afforded a VA neurological examination to 
determine the current extent and severity 
of his service- connected trigeminal 
neuralgia.  The veteran's claims file 
should be made available to the examiner 
prior to the examination and the 
examination report should indicate that 
the examiner reviewed the veteran's 
claims file.  All indicated tests and 
studies should be conducted, all symptoms 
of the service-connected disability 
should be described, and all clinical 
findings should be reported in detail.  
The examiner should discuss whether the 
veteran's trigeminal neuralgia has 
unilateral or bilateral involvement and 
if there is evidence of any associated 
tic douloureux as a result of his 
trigeminal neuralgia.  The examiner 
should further discuss whether the 
veteran's trigeminal neuralgia more 
closely resembles a mild, moderate or 
severe incomplete paralysis.  If it is 
determined that he has tic douloureux, 
the examiner should discuss whether such 
disability more closely resembles 
complete paralysis.  A rationale should 
be provided for all opinions offered.

3.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for chronic back pain, 
strain/fracture of the right foot, right 
ankle pronation/pain, left ankle 
pronation/pain, and bilateral 
patellofemoral pain syndrome, as well as 
his claim for an increased initial 
disability rating for trigeminal 
neuralgia, to include, if appropriate, 
consideration of application of the 
bilateral factor.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


